Citation Nr: 1117762	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2004, for service connection for degenerative disc disease and osteoarthritis of the lumbar spine with residuals.

2.  Entitlement to an effective date earlier than December 3, 2004, for service connection for degenerative disc disease and osteoarthritis of the cervical spine with residuals.

3.  Entitlement to an effective date earlier than December 3, 2004, for service connection for depression.

4.  Entitlement to an effective date earlier than December 3, 2004, for a total disability evaluation based upon individual unemployability (TDIU).  

5.  Whether an August 26, 2002, rating decision denying service connection for low back disability involved clear and unmistakable error. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from February 1981 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue was remanded by the Board in April 2010.

The Veteran presented testimony at a Board hearing in October 2008.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran has withdrawn the issues of entitlement to an effective date earlier than December 3, 2004, for service connection for degenerative disc disease and osteoarthritis of the lumbar spine with residuals; entitlement to an effective date earlier than December 3, 2004, for service connection for degenerative disc disease and osteoarthritis of the cervical spine with residuals; entitlement to an effective date earlier than December 3, 2004, for service connection for depression; and whether an August 26, 2002 rating decision denying service connection for low back disability involved clear an unmistakable error.

2.  A claim for TDIU was received from the Veteran on May 5, 2003.  

3.  Prior to December 3, 2004, the Veteran's only service-connected disability as bilateral hearing loss and that disability alone did not preclude gainful employment.

4.  Service connection for additional disabilities was subsequently granted effective from December 3, 2004, and it was determined that the Veteran's service-connected disabilities precluded gainful employment from December 3, 2004.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement or a substantive appeal have been met with regard to the issues of:  service connection for degenerative disc disease and osteoarthritis of the lumbar spine with residuals; entitlement to an effective date earlier than December 3, 2004, for service connection for degenerative disc disease and osteoarthritis of the cervical spine with residuals; entitlement to an effective date earlier than December 3, 2004, for service connection for depression; and whether an August 26, 2002 rating decision denying service connection for low back disability involved clear an unmistakable error.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an effective date prior to December 3, 2004, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the April 2010 remand, the Board listed five issues on appeal.  In a September 2010 communication, the Veteran appeared to indicate that he had not filed appeals, or was withdrawing appeals as to certain issues.  The Board contacted the Veteran with a request for clarification.  In a response received in March 2011, the Veteran indicated that he was withdrawing the issues of:  service connection for degenerative disc disease and osteoarthritis of the lumbar spine with residuals; entitlement to an effective date earlier than December 3, 2004, for service connection for degenerative disc disease and osteoarthritis of the cervical spine with residuals; entitlement to an effective date earlier than December 3, 2004, for service connection for depression; and whether an August 26, 2002 rating decision denying service connection for low back disability involved clear an unmistakable error.  He indicated that he was only appealing the issue of an earlier effective date for a grant of TDIU.  A Notice of Disagreement or Substantive Appeal may be withdrawn by a Veteran in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  As he has withdrawn the above-cited issues, the Board does not have jurisdiction to review those issues and the appeal as to those issues is dismissed.  38 U.S.C.A. § 7105.

Effective Date Prior to December 3, 2004, for TDIU.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to an earlier effective date) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in March 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical and psychiatric examinations in August 2006, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Analysis

Although the Veteran has withdrawn the appeal as to four of the issues, the Board's discussion and analysis of the earlier effective date for TDIU issue nevertheless requires consideration of certain aspects of the withdrawn issues.  The Veteran's essential argument is that he filed a TDIU claim prior to the TDIU effective date of December 3, 2004.  It appears that he is arguing that the effective date should therefore be the date of his earlier TDIU claim.  

Specifically, at the Veteran's October 2008 Board hearing, he testified that prior to December 2004, he was being represented by a different service organization and was unable to work as a result of his back disability.  He stated that he sought help but was unable to obtain it from the VA.  He testified that he was told to file a Form 21-527 on April 15, 2002.  He was unaware that it was the incorrect form.  He then stated that a year later, he received Form 21-89 from the VA and he filed it.  He also testified that he was on welfare at that time.  His contention is that the Form 21-527 should constitute an informal claim, despite the fact that it was the incorrect form. The record confirms that the Veteran's VA Form 21-527 was received on April 15, 2002; and that a formal TDIU claim was received on May 5, 2003.  

However, assignment of an effective date for TDIU is not based solely on the date of receipt of the TDIU claim.  Consideration must be given to whether there is entitlement to the benefit sought.  In this regard, review of the claims file shows that on April 15, 2002, and on May 5, 2003, the Veteran's only service-connected disability was bilateral hearing loss, rated noncompensable.  There is no persuasive evidence that the Veteran was precluded from engaging in gainful employment solely due to his hearing loss on either of those dates.  By subsequent rating decision in January 2007, service connection was established for additional disabilities, effective from December 3, 2004.  Then, by rating decision in July 2007, the RO determined that the additionally service-connected disabilities together with the previously service-connected hearing loss collectively precluded gainful employment.  The RO assigned an effective date for TDIU of December 3, 2004.  Again, before this date the Veteran's only service-connected disability was bilateral hearing loss, rated noncompensable and did not render him unable to engage in gainful employment. 

At this point the Board notes that the Veteran had in fact filed several prior claims for service connection for other disabilities in addition to the hearing loss.  However, the record shows that prior to the July 2007 rating decision which granted service connection for lumbar spine disability, cervical spine disability, and depression, all prior service connection claims were denied and not effectively appealed.  The Board notes, in particular, that the Veteran had filed a claim of service connection for back disability in November 2001.  The RO denied that claim in August 2002, and the Veteran filed a timely notice of disagreement in January 2003.  The RO then issued a statement of the case in May 2003.  However, the Board is unable to find that a timely substantive appeal was received to complete that appeal.  The Board acknowledges that a June 2003 VA Form 21-4138 addressing four other disorders included a sentence to the effect that the Veteran was also requesting an additional 30 days to file his Board appeal.  Assuming this pertained to the appeal initiated from the August 2002 rating decision, it does not appear that this request was formally acted upon by the RO.  However, under 38 C.F.R. § 20.303, a written request for an extension of time for filing a substantive appeal may be granted for good cause.  The Veteran did not offer any reason in the June 2003 VA Form 21-4138 why an extension should be granted so there was no good cause shown.  Moreover, even assuming that the RO's inaction should be construed (in the Veteran's favor) as effectively acquiescing to the extension request, the fact remains that a substantive appeal was never received within one year plus 30 days from the date of notification of the August 2002 rating decision which had denied service connection for back disability.  The August 2002 rating decision therefore became final.  38 U.S.C.A. § 7105(c). 

The record further shows that a subsequent communication received from the Veteran on December 3, 2004, requested service connection for depression and for chronic back disability.  Although initially denied, the RO subsequently granted service connection for lumbar spine disability and for cervical spine disability (according to an August 2010, statement of the case the grants were based on new and material evidence to reopen the prior final denial of August 2002).  The RO also granted service connection for depression.  The RO assigned an effective date of December 3, 2004, or the lumbar spine disability and cervical spine disability as well as the depression.   

The matter of assignment of effective dates is addressed in applicable law and regulations.  The effective date for an award of service connection is governed by 38 U.S.C.A. § 5110(a), which states that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefor.  38 U.S.C.A. § 5110(a).  With regard to the eventual grants of service connection for lumbar spine disability and cervical spine disability, since they were granted on reopened claims, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  The request to reopen was received on December 3, 2004, and that is the date the RO assigned for service connection for these disabilities.  With regard to the grant of service connection for depression, since it was based on an original claim, the RO also assigned December 3, 2004, as the effective date as that was the date of the original claim.  For the reasons discussed above, the Board finds that the effective date of service connection for lumbar spine disability, cervical spine disability, and depression was December 3, 2004. 

The purpose of the Board's discussion of the assignment of effective dates for the service-connected lumbar spine disability, cervical spine disability, and depression is to emphasize to the Veteran that prior to December 3, 2004, service connection was only in effect for bilateral hearing loss.  The hearing loss disability alone did not preclude gainful employment.  Therefore, although he did file a claim for TDIU prior to December 2004, he did not meet the criteria for TDIU prior to December 3, 2004, when service connection was established for the additional disabilities.  The Veteran's argument that the effective date of the TDIU should be controlled only by the date of his claim for that benefit is not correct.  Applicable law provides that the grant must be in accordance with the facts found.  Even if it was factually ascertainable that the lumbar spine disability, cervical spine disability, depression and hearing loss rendered the Veteran unable to engage in gainful employment prior to December 3, 2004, the fact is that prior to December 3, 2004, he was not service-connected for the lumbar spine disability, cervical spine disability and depression.  Therefore, they could not be considered prior to December 3, 2004, since a grant of TDIU can only be based on consideration of service-connected disabilities without regard to nonservice-connected disabilities.  There is no legal basis for assignment of an effective date for TDIU prior to December 3, 2004, under the facts of this case. 


ORDER

The appeal as to the following issues is dismissed:  entitlement to an effective date earlier than December 3, 2004, for service connection for degenerative disc disease and osteoarthritis of the lumbar spine with residuals; entitlement to an effective date earlier than December 3, 2004, for service connection for degenerative disc disease and osteoarthritis of the cervical spine with residuals; entitlement to an effective date earlier than December 3, 2004, for service connection for depression; and whether an August 26, 2002 rating decision denying service connection for low back disability involved clear an unmistakable error.

Entitlement to an effective date earlier than December 3, 2004, for a total disability evaluation based upon individual unemployability is not warranted.  The appeal as to this issue is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


